DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, estimation unit, determination unit in claims 1-15 and 17; correction unit in claims 10-13 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9, 14, 15 and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leiby (U.S. Patent Application Publication No. 2020/0043223 A1) in view of Sakamoto (EP 3 876 524 A1) and Katsushi (WO 2021/065628A; all citations to English language machine translation provided with this official action).

	Regarding claim 1: 
	an image processing apparatus (claim 1, HMD) comprising: 
	an acquisition unit configured to acquire, frame by frame, a video to be displayed in a display unit that is obtained by performing rendering processing on each frame of a captured video (Fig. 1:114 compositor.  See e.g. Fig. 3: 314, 316, 318, 320, 324 326 328, the compositor can perform rendering or processing on frames) (see also discussion re: Sakamoto below). 
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	an estimation unit configured to estimate an ID of a frame to be acquired by the acquisition unit; and 
	a determination unit configured to determine a drop in the frame rate of the video acquired by the acquisition unit, based on a comparison between an ID of a frame acquired by the acquisition unit and the ID estimated by the estimation unit, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Further re: performing rendering processing on each frame of a captured video, see Sakamoto, paras. 52, 58, 83 which teaches image processing on moving images of actual space captured by a camera). Alternatively, in the interests of compact prosecution, see Katsushi, p. 5-7, captured video from HMD for rendering processing). 
	Leiby teaches, in its Background and paras. 11-16 instances where applications may not make the targeted or desired frame rate, why this is important, and what can be done to address this. Sakamoto, likewise, describes scenarios by which frame rate can be impacted and create VR sickness when there are discrepancies between moving images and motion of a user (see Technical Problem).  In the case of Leiby, the instant reference teaches use of two parameters to monitor and adjust frame rate: prediction level and throttle level (see paras. 11-30 and 36-43, the prediction level can increase frame rate and throttle can decrease, in case where application fails to make frame rate in either direction). Sakamoto also teaches that frames can be identified by frame number (see para. 65, frame number corresponding to ID of a frame).  
	Accordingly, modifying the applied references, such that aspects of the apparatus of Leiby function as the estimation unit (determine frame numbers as per Sakamoto), and the determination unit (as per Leiby, see whether application makes frame rate based on frame number/ID at current prediction level and/or throttle level, as comparison to refresh rate, for example, see paras. 11-30, 36-43 and Figs. 3A-3B), would have bene obvious and predictable to one of ordinary skill in the art.
 	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 1, wherein the estimation unit is further configured to update an ID to be estimated at a period corresponding to a frame rate of the captured video, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Claim 2 describes estimating an ID of a frame (i.e. what is the frame number of the frame, per Sakamoto) to be estimated corresponding to a frame rate, which both references teach (Leiby, Abstract, claim 1, paras. 1-28 and mapping to claim 1 above) (Sakamoto, e.g. para.52).  Modifying the applied references, such to apply the frame rate of the prior art, to that of captured video, per Sakamoto and/or Katsushi, is taught and suggested by the prior art, would have been obvious and predictable to one of ordinary skill in the art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	The above mapping to claim 2 applies here. 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 1, wherein the estimation unit is further configured to update an ID to be estimated at an update timing of a frame of the captured video acquired by an image capturing unit included in the image processing apparatus, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	This is taught by updating the frame number at updated timing (i.e. update in frame rate or refresh rate), of captured video (Sakamoto or Katsushi) acquired by an image capturing unit (i.e. camera of Leiby, see para. 79) capable of performing functions as described by Sakamoto, as mapped above in claim 2, or Katsushi, p. 5-8.    
	The prior art included each element recited in claim 3, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 1, wherein the estimation unit is further configured to update an ID to be estimated at a period corresponding to a frame rate of a video in the display unit, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See Leiby, mapping to claim 2 above re: frame rate, whereby here said frame rate corresponds to video in display unit (i.e. of a video game, see para. 12).  Modifying the applied references, such to apply the frame rate of the prior art (Leiby or Sakamoto), to that of video in the display unit video, per Leiby is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 1, wherein the estimation unit is further configured to update an ID to be estimated at an update timing of a frame of a video in the display unit, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Both the Leiby and Sakamoto references teach frame rate, per the mapping to claim 1 above, and Sakamoto teaches frame numbers/frame ID by which to identify frames. Updated timing is also taught by Leiby as changes or updated in frame refresh rate or frame rate in view of changes in throttle or prediction levels (see mapping to claim 1 above).  Accordingly, modifying the applied references, in view of same, to update an ID to be estimated, per Sakamoto, at an update timing, per Leiby, would have been obvious and predictable to one of ordinary skill in the art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 1, wherein the estimation unit is further configured to update an ID to be estimated based on an issuance order of the ID to a frame to be acquired by the acquisition unit, and correct the ID to be estimated if a prescribed condition is satisfied, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	In Applicant’s claim 6, the issuance order of the ID of a frame to be acquired can be an order based on a refresh rate (see e.g. claim 1 and para. 36).  A prescribed condition can be if the frame rate matches the refresh rate (see e.g. paras. 1 and 36), then in this case, the ID of a frame to be acquired should match the frame estimated to be acquired.  This corresponds to a teaching of Applicant’s claim 6 as presently claimed.   
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 1, wherein the determination unit is further configured to determine, if the ID of the frame acquired by the acquisition unit differs from the ID estimated by the estimation unit, that the frame rate of the video acquired by the acquisition unit has dropped, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	The above mapping to claim 1 is equally relevant here. Per Leiby, in the case where the frame acquired is not the one that is estimated, then one outcome can be that the frame rate of video acquired has dropped (i.e. application is not making frame rate) (see e.g. Leiby, paras. 12-30). For example, if the estimated frame is “x” number of frames ahead of that which is acquired, then the frame rate of the video has dropped.  This is taught/suggested by Leiby, as mapped above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9:
	The above mapping to claim 8 applies here. 
	Leiby further teaches: the image processing apparatus according to claim 1, wherein the determination unit is further configured to determine a delay in the rendering processing regarding the frame acquired by the acquisition unit based on the ID of the frame acquired by the acquisition unit and the ID estimated by the estimation unit (see e.g. paras. 1-30 and 33-40 and Figs. 3A-3B, it can be instance that there is a delay in rendering frames (see e.g. para. 28) that is causing the mismatch between estimated and acquired frame IDs). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Leiby, to have obtained the above. The motivation would be to better control rendering speed and frame delivery to give users the best experience in, for example, virtual reality systems (see Leiby, para. 1).  


	Regarding claim 14:
	Leiby or Katsushi further teach: the image processing apparatus according to claim 1, wherein the image processing apparatus is a head mounted display (Leiby, claim 13) (Katsushi, Fig. 1: 100 and Fig. 2). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Leiby, to have obtained the above. The motivation would be to make use of known display technologies for enhances user experience. 


	Regarding claim 15:
	Leiby or Katsushi further teach: the image processing apparatus according to claim 1, wherein the captured video is captured by an image capturing unit included in the image processing apparatus (Leiby, see e.g. paras. 71 and 75, image capturing unit including in the apparatus) (Katsushi, pages 5-6).  
	Modifying the applied references, in view of Leiby or Katsushi, such that the captured video (per Katsushi or Sakamoto) is captured using the hardware taught by Leiby, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 15, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 17: see also claim 15.  
	The features related to the image processing system of claim 17 correspond to the apparatus of claim 15 (depending from claim 1, claim 15 having the image capturing unit), whereby the image processing unit of claim 17 corresponds to the acquisition unit of claim 1, the estimation unit of claim 17 corresponds to the estimation unit of claim 1, and the determination unit of claim 17 corresponds to the determination unit of claim 1.  
	Regarding: an assignment unit configured to assign an ID to each frame of the acquired video, this is taught by Sakamoto (see mapping to claim 1), regarding frame numbers assigned to frames.  Modifying the applied references, in view of same, such to include the above features as per the prior art mapping of claim 15 above, and an assignment unit, per Sakamoto, regarding assigning frame numbers/ ID to frames, is all of taught, suggested and obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. See MPEP §2143(A).  
	The prior art included each element recited in claim 17, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the image processing system according to claim 17, wherein the image processing system includes a head mounted display and an image processing apparatus, the head mounted display includes: 
	the image capturing unit; 
	a first transmission unit configured to transmit the video captured by the image capturing unit to the image processing unit; and 
	the display unit, and 
	the image processing apparatus includes: 
	the image processing unit; and a second transmission unit configured to transmit the video output from the image processing unit to the head mounted display, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Leiby and/or Katsushi teach an image processing system that includes an HMD (Leiby, Fig. 1) (Katsushi, page 32, head-mounted display).  Re: a system with an HMD and an image processing apparatus, see Katsushi, drawing 1: 200 and 100.  
	Re: HMD that includes an image capturing unit, first transmission unit, and display unit as claimed, see Katsushi, Fig. 2 and page 32, camera included in HMD; . page 5, re: a first transmission unit as part of the HMD that transmits images to the image processing device 200; and display unit, Fig. 1: 100 and Fig. 2, display screen of the HMD).  
	Re: an image processing apparatus (Katsushi, drawing 1: 200) that includes an image processing unit and a second transmission unit, see Fig. 3 and p. 8-9, the image processing device can include an image processing unit (214), and a second transmission unit (220). 
	Modifying the applied references, in view of Katsushi, to have included the above hardware configuration and system configurations of Katsushi, would have been obvious and predictable to one of ordinary skill in the art, also as one of several configurations with which to process and present image data to users. 
	The prior art included each element recited in claim 18, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 19: see claim 1. 
	The method of claim 18 corresponds to the functions performed by the apparatus of claim 1. Thus, the same rationale for rejection applies. 


	Regarding claim 20: see also claim 1. 
	Leiby teaches: a non-transitory computer-readable medium (para. 68) storing a program (para. 68) which, when executed by a computer comprising a processor and a memory, causes the computer to perform a method (para. 68-69) comprising: 
	The method of claim 20 corresponds to the functions performed by the apparatus of claim 1.  Thus, the same rationale for rejection applies. Modifying the applied references such that the functions performed by an apparatus are performed via program on a storage medium, as mapped above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  The motivation would be to make use of known hardware/software architecture with which to perform tasks. 

Claims 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leiby in view of Sakamoto and Katsushi, and further in view of Lincoln, P., Blate, A., Singh, M., Whitted, T., State, A., Lastra, A., & Fuchs, H. (2016). From motion to photons in 80 microseconds: Towards minimal latency for virtual and augmented reality. IEEE transactions on visualization and computer graphics, 22(4), 1367-1376 (“Lincoln”). 

	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the image processing apparatus according to claim 6, wherein the frame rate of the captured video is faster than the frame rate of a video in the display unit, and 
	the estimation unit is further configured to, when the ID of the frame acquired by the acquisition unit advances relative to the ID estimated by the estimation unit, correct the estimated ID so as to match the ID of the frame acquired by the acquisition unit, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Lincoln teaches that it is known for a frame rate of captured video to be faster than frame rate (i.e. refresh rate) of a video in the display unit (see Fig. 1, Abstract and introduction and Section 3).  This is also taught by Leiby (see mapping to claim 1), and in this instance, the rendering rate does not march the refresh rate of the display (see Background and paras. 11-30).  Modifying the applied references, in view of Lincoln and Leiby, such to correct the estimated ID to match the acquired frame ID (i.e. make modifications to change throttle or prediction levels of Leiby such to have the two IDs match), would have been obvious and predictable to one of ordinary skill in the art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 10: 
	Lincoln further teaches: the image processing apparatus according to claim 1, further comprising a correction unit configured to perform, if the determination unit has determined that the frame rate of the video acquired by the acquisition unit has dropped, image correction on the frame acquired by the acquisition unit (see Introduction and sections 3-5, post-rendering warping can be performed (image correction)).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lincoln, to have obtained the above. The motivation would be to improve imaging for users that experience latency in images (Lincoln, Abstract). 



	Regarding claim 11:
	Lincoln further teaches: the image processing apparatus according to claim 10, wherein the correction unit is further configured to perform the image correction based on a delay in the rendering processing regarding the frame acquired by the acquisition unit (see e.g. Intro and sections 3-5, the delay in rendering based on user movement is what motivates the image correction/warping). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lincoln, to have obtained the above. The motivation would be to improve imaging for users that experience latency in images (Lincoln, Abstract). 


	Regarding claim 12:
	Lincoln further teaches: the image processing apparatus according to claim 11, wherein the correction unit is further configured to perform the image correction based on a change in orientation of the display unit (see e.g. Intro and sections 3-5, change in orientation of user HMD). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lincoln, to have obtained the above. The motivation would be to improve imaging for users that experience latency in images (Lincoln, Abstract).


	Regarding claim 13:
	Lincoln further teaches: the image processing apparatus according to claim 11, wherein the image correction is shifting processing on an image or cutout processing from an image ((see e.g. Intro and sections 3-5 and 7, warping the scene includes shifting or cutout processing). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Lincoln, to have obtained the above. The motivation would be to improve imaging for users that experience latency in images (Lincoln, Abstract). 



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Katsushi in view of Leiby.

	Regarding claim 16:
	Katsushi teaches: an image processing apparatus (Fig. 1: 1 system) comprising: 
	an image capturing unit (Fig. 2: 110, 111) configured to capture a video including a plurality of frames (page 6, capture video frames); 
	an acquisition unit (at least one aspect of the system, i.e. one aspect of Fig. 1 and Fig. 3: 200) configured to acquire, frame by frame, a video obtained by performing rendering processing on each frame of the captured video (page 6); 
	a correction unit (Fig. 5: 244) configured to perform image correction on a frame acquired by the acquisition unit (e.g. page 8, 10-11, perform correction processing per Fig. 5:244); and 
	a display unit configured to display a video output from the correction unit (Fig. 2, the display area of the HMD). 	
	Regarding the remaining features of claim 16, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	wherein a period in which the display unit displays a video is divided into a plurality of subperiods, a corresponding input period is prescribed to each of the plurality of subperiods, 
	the display unit is further configured to update the frame to be displayed at periodical update timings, and the correction unit is further configured to determine whether or not the frame to be displayed in the display unit at a specific update timing has been acquired by the image capturing unit at the input period corresponding to the subperiod that includes the update timing, and 
	perform image correction on a frame to be displayed in the display unit at the specific update timing in accordance with a result of the determination, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Re: wherein a period in which the display unit displays a video is divided into a plurality of subperiods, a corresponding input period is prescribed to each of the plurality of subperiods, this corresponds to a frame display period as per Katsushi (see e.g. page 12), each frame display period being a subperiod of a period of video display.  
	Re: the display unit is further configured to update the frame to be displayed at periodical update timings, this is taught by a refresh rate of Leiby (see e.g. paras. 15-39), the refresh rate corresponding to periodical update timings. 
	Re: the correction unit is further configured to determine whether or not the frame to be displayed in the display unit at a specific update timing has been acquired by the image capturing unit at the input period corresponding to the subperiod that includes the update timing, here, the functions of the correction unit correspond to whether, i.e. as per the teachings of Leiby, does the frame rate match the refresh rate (see e.g. paras. 12-39. See also background). 
	Re: perform image correction on a frame to be displayed in the display unit at the specific update timing in accordance with a result of the determination, see Katsushi. The instant reference teaches that based on user movement, it is possible that correction needs to be performed on frame data due to, i.e. the refresh rate and the frame generation rate not matching because, here, the user has moved (see e.g. p. 2-5, 10-12, and 20-24).  The correction taught by Katsushi is related to corrections that would need to be made in cases where the prediction level of Leiby is not sufficient o predict a future set of poses of HMD (see Leiby, paras. 11-16). 
	Modifying the applied references, such to include the image correction, per Katsushi, in cases where refresh rate and frame rate are not in correspondence, per Leiby, for frame periods, per Katsushi, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill.  
	The prior art included each element recited in claim 16, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to image processing as it relates to timing adjustments, user movement and/or latency in display.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613